DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one first fin array, at least a first pump and at least a first heat transfer layer in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation of “at least one first fin array”, “at least a first pump” and “at least a first heat transfer layer”. Nothing in the claims or drawings show more than one first fin array and more than one first pump and more than one first heat transfer layer as claimed by the “at least” limitation.
Claims 2-20 are rejected as being dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, 13 and 19 the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the inner radius" in lines 2-3 and “the outer radius” in line 3.  There is insufficient antecedent basis for this limitation in the claim since an inner and an outer radius were not previously claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riello (US Patent No.: 3,668,887).
With respect to claim 1, Riello discloses a heat transfer system (Fig. 1), comprising: at least a first fin array (Fig. 1, fins on 30 and 32); at least a first pump (Fig. 1, fans 38 and 40 cause air to flow through the fins) disposed in fluid communication with the first fin array and configured to cause a first fluid to flow through the first fin array (38 and 40 are capable of the intended us limitation); and at least a first heat transfer layer attached to and/or in thermal communication with the first fin array (Figs. 1-2, heat transfer tubes in 30 and 32), the first heat transfer layer defining a second fluid flow path therein for a second fluid to flow fluidly isolated from the first fluid (Tubes transfer refrigerant from and to the compressor 34), wherein the first heat transfer layer and the first fin array are configured to cause heat transfer between the first fluid and the second fluid (Fig. 1, they are capable of the intended use limitation). 
With respect to claim 2, Riello discloses the system of claim 1 as discussed above. Riello also discloses wherein the first fluid is air and the second fluid is refrigerant (Col. 4, lines 45-75, air from fan and refrigerant from compressor).
With respect to claim 11, Riello discloses the system of claim 1 as discussed above. Riello also discloses further comprising a separator layer attached on a first side to the first heat transfer layer to thermally isolate the first heat transfer layer from a second side of the separator layer (Fig. 1, separator layer 10 is connected to a first side of the heat transfer layer at 20).
With respect to claim 12, Riello discloses the system of claim 11 as discussed above. Riello also discloses further comprising a second heat transfer layer disposed on the second side of the separator layer thermally insulated from the first heat transfer layer (Fig. 1, 30 and 22 are on opposite sides of layer 10), the second heat transfer layer defining a third fluid flow path therein for the second fluid to flow fluidly isolated from at least a third fluid and/or the first fluid (air flows through both 20 and 22 via 38 and 40).
With respect to claim 13, Riello discloses the system of claim 12 as discussed above. Riello also discloses further comprising a second fin array attached to and/or in thermal communication with the second heat transfer layer (Fins on 20 and 22), wherein the second heat transfer layer and the second fin array are configured to cause heat transfer between the second fluid and the third fluid and/or the first fluid (Fig. 1, is capable of the intended use limitation). 
With respect to claim 14, Riello discloses the system of claim 13 as discussed above. Riello also discloses the first fluid is interior air, wherein the second fluid is refrigerant, and wherein the third fluid is exterior air (Fig. 1, air travels from fans 38 and 40 to 20 and 22 and refrigerant flows through the tubes of 20 and 22 via compressor 34).
With respect to claim 15, Riello discloses the system of claim 13 as discussed above. Riello also discloses further comprising a second pump configured to cause the third fluid to flow through the second fin array (Fig. 1, compressor 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riello (US Patent No.: 3,668,887) in view of Koplow (US Patent No.: 8,988,881).
With respect to claims 3-4, Riello discloses the system of claim 1 as discussed above. Riello is silent to the first fin array is disk shaped and defines a central hole (as per claim 3) wherein the first pump is a centrifugal pump disposed in the central hole configured to cause the first fluid to flow through the first fin array (as per claim 4).
Koplow teaches fins that are in a disk shape (Fig. 7, fins 47) with a central hole and a centrifugal pump in the center hole to cause fluid to flor through the fin array (Fig. 7, hole where pump 46 is located). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fin array and pump of Riello to be disk shape and have the pump in a central hole of the fins as taught by Koplow to have a more compact system while improving efficiency and heat transfer (Col. 11, lines 1-5).
With respect to claim 5, Riello and Koplow teach the system of claim 4 as discussed above. Koplow also teaches wherein first pump includes an inlet and an outlet, wherein the inlet is configured to receive the first fluid from the atmosphere and the outlet is configured to eject the first fluid into the first fin array (Fig. 25, air flow from inlet at 2505 to outlet 2510 to the fins). 
With respect to claim 6, Riello and Koplow teach the system of claim 4 as discussed above. Riello also discloses a plate hole therethrough that aligns with the central hole of the first fin array (Fig. 2, hole in 10 for shafts of the motors to extend through the holes in the housings of the fans) and Koplow teaches the heat transfer layer is disk shaped (Fig. 7, 49 and 47 are disk shaped).
With respect to claim 10, Riello and Koplow teach the system of claim 6 as discussed above. Riello also discloses wherein a motor of the first pump extends through the plate hole of the first heat transfer layer (Fig. 2, hole in 10 for shafts of the motors to extend through the holes in the housings of the fans).
With respect to claim 16, Riello discloses the system of claim 15 as discussed above. Riello is silent to wherein the first second array is disk shaped and defines a second central hole, wherein the second heat transfer layer is disk shaped and defines a second plate hole therethrough that aligns with the central hole of the second fin array.
Koplow teaches fins that are in a disk shape (Fig. 7, fins 47) with a central hole and a centrifugal pump in the center hole to cause fluid to flor through the fin array (Fig. 7, hole where pump 46 is located). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fin array and pump of Riello to be disk shape and have the pump in a central hole of the fins as taught by Koplow to have a more compact system while improving efficiency and heat transfer (Col. 11, lines 1-5).
With respect to claim 17, Riello and Koplow teach the system of claim 16 as discussed above. Koplow also teaches wherein the second pump is a centrifugal pump disposed in the second central hole and configured to cause the third fluid to flow through the second fin array, wherein the second pump includes an inlet and an outlet, wherein the inlet is configured to receive the third fluid from the atmosphere and the outlet is configured to eject the third fluid into the second fin array (Fig. 25, air flow from inlet at 2505 to outlet 2510 to the fins).
With respect to claim 18, Riello and Koplow teach the system of claim 17 as discussed above. Riello also discloses wherein the first pump and the second pump share a common motor that extends through both heat transfer layers and the separator layer (Fig. 2, motor 28).
With respect to claim 19, Riello and Koplow teach the system of claim 18 as discussed above. Riello also discloses wherein the first heat transfer layer includes a smaller diameter than the second heat transfer layer (Fig. 2, 32 has a smaller diameter than 30) such that the first side of the separator layer extends radially beyond the first heat transfer layer (Fig. 2, 10 extends radially beyond 32), further comprising one or more refrigeration system components and/or electronics disposed on the separator layer on the first side of the separator layer radially beyond the first heat transfer layer (Fig. 1, compressor 34 is on separator layer 10).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Riello (US Patent No.: 3,668,887) in view of Petrenko et al. (US Publication No.: 2010/0107667 hereinafter “Petrenko”).
With respect to claims 7-9, Riello discloses the system of claim 1 as discussed above. Riello is silent to the second fluid flow path is a serpentine path that wraps circumferentially back and forth around a central axis of the first heat transfer layer from the inner radius to the outer radius (as per claim 7), wherein the second fluid flow path includes a path inlet and a path outlet at a radial edge of the disk shape (as per claim 8), wherein the path inlet and path outlet are adjacent each other (as per claim 9).
Petrenko teaches a tube fluid flow that is a serpentine path that wraps circumferentially back and forth around a central axis from an inner radius to an outer radius (Figs. 8-9, tube 202 wraps back and forth from an inner radius to an outer radius) that has a path inlet and outlet at a radial edge and is adjacent each other (inlet 204 and outlet 206 are at a radial edge and adjacent to each other). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the second flow path of Riello to be serpentine with the inlet and outlet adjacent each other as taught by Petrenko to have a more compact heat exchanger with more surface area and higher heat exchange efficiency (Para 0002).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riello (US Patent No.: 3,668,887) in view of Lake et al. (US Patent No.: 6,138,466 hereinafter “Lake”).
With respect to claim 20, Riello discloses the system of claim 12 as discussed above. Riello also discloses comprising a compressor (34), wherein the first heat transfer layer is an evaporator (32 is an evaporator), wherein the second heat transfer layer is a condenser (30 is a condenser), wherein the compressor is configured receive second fluid from the first heat transfer layer (34 is capable of the intended use) and to compress the second fluid upstream of an inlet the second heat transfer layer (34 is capable of the intended use).
Riello does not disclose and an expansion valve wherein the expansion valve is configured to receive second fluid from the second heat transfer layer and to cause expansion and cooling of the second fluid upstream of an inlet of the first heat transfer layer.
Lake teaches an expansion valve in a refrigeration system with a compressor, evaporator and condenser (Col. 1, lines 25-Col. 2, line 23). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Riello with an expansion valve as taught by Lake to provide refrigerant pressure reduction and expansion for heat exchange while being able to control the fluid flow, saturation and temperatures of the heat exchangers (Col. 8, lines 62-Col. 9, line 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763